Citation Nr: 1713903	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1974 to May 1994 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for left shoulder disability, for right shoulder disability, and for  hypertension. 

The Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge (VLJ), in June, 2016, and transcript of the hearing is of record.   

The Board previously remanded these claims in August 2016 for further development.  The RO substantially complied with the Board's remand directive with respect to the left and right shoulder disabilities.  

Unfortunately, further development is necessary to resolve the issue of entitlement for service connection for hypertension.  Thus, entitlement for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.

FINDINGS OF FACTS

1. The Veteran's left shoulder disability is not etiologically related to his military service. 

2. The Veteran's right shoulder disability is not etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in January 2009, December 2009, and January 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs), as well as VA private medical records are in the file.  The Veteran was given VA examinations in October 2016, September 2012, May 2010 and December 2009.  The examiners' respective reports are of record.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication with respect to service connection claim for right and left shoulder disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 
 
I. Service Connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b).  

If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test. See id; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39.

A.  Left Shoulder 

The Veteran contends that his left shoulder condition is related to his in service injury. 

Review of post service medical records reveals that the Veteran currently has persistent moderate narrowing of the left AC joint and stable osteoarthritic left AC joint.  See October 2016 VA examination.  Thus, the Veteran has a current disability, and, thereby, the first element of a service connection claim is satisfied. 

At the hearing before the undersigned VLJ in June 2016, the Veteran testified that he injured his shoulders in physical training.  See Hearing transcript at 3-4.  The Board finds that the Veteran is competent to report what happened to him in service.  However, the Veteran's STRs only document treatment for his right shoulder in service, which diminishes the credibility of his testimony that his left shoulder was hurting throughout his military service.  In other words, after his injury in basic training he did not report experiencing pain in his left shoulder during the multiple times he sought treatment for his right shoulder pain.  For this reason, the Board finds that the Veteran's lay statement is insufficient to establish the second element for a service connection claim.  

Notwithstanding the absence of credible evidence to establish in service incident, the Board has considered whether there is evidence to establish the nexus element.  To that end, the October 2016 VA examination found that the Veteran's left shoulder condition is less likely than not related to his military service.  The examiner opined that the Veteran is diagnosed with osteoarthritis, which is a condition that is related to aging. He further explained that the Veteran reported that the shoulder pain that he experienced in service stopped until he reinjured his left shoulder working for the postal service.  In addition, the examiner reasoned that the right shoulder injury in service-which was consistent with strain injury-healed and would not be expected to cause arthritis in the left shoulder.  The Board finds this opinion adequate as the examiner provided a detailed rational after reviewing the claims file and considering the Veteran's lay statements.  In light of this opinion, the evidence weighs against finding a nexus between the Veteran's current left shoulder condition and his military service. 

Notably, given that the Veteran was diagnosed with osteoarthritis, which is form of arthritis that constitutes chronic disease, the Board has considered whether his condition can be presumptively service connected under 38 C.F.R. § 3.309 (a).  
However, there is no evidence that the Veteran's osteoarthritis was diagnosed within the required time frame-in service or within one year of separation.  Nor is there evidence to establish continuity of symptomatology in light of the Veteran's testimony that his pain got better after the military.  See June 2016 Hearing Transcript at 5.  Further, he reported to the October 2016 examiner that his pain resolved after his injury in service and returned after he started working for postal service.  Therefore, there is insufficient evidence to establish continuity of symptomatology. 

Considering the totality of the evidence of record, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for left shoulder condition either on direct or presumptive bases.  The Board has considered the benefit-of-the-doubt doctrine, which is inapplicable here, as there is not an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014).

B. Right Shoulder 

The Veteran contends that his current right shoulder disability is related to his injury in physical training.  

The first element of a service connection claim is satisfied because the Veteran has a current disability.  In the September 2012 VA examination, the Veteran was diagnosed with right shoulder acromio-clavicle arthritis.  An April 2016 radiographs reflects that the Veteran has osteoarthritic changes in his right AC joint.  Based on these findings, the first element of a service connection claim is established. 

With respect to the second element, the Veteran's lay testimony that he was injured in physical training in 1993 combined with his documented treatment for right shoulder pain in his STRs are sufficient to prove in service incident.  

However, there is insufficient evidence of record to show a nexus between his in service injury and his current condition.  As previously noted, the Veteran underwent a VA examination in October 2016, where the examiner concluded that the Veteran's current condition is less likely than not related to his injury in service.  After reviewing the claims folder and considering the Veteran's lay statements, the examiner reasoned that the injury sustained in service was a strain injury, which would be expected to heal within one year.  This finding, the examiner stated, was consistent with the Veteran's reporting that his shoulder pain resolved over time.  The examiner noted the Veteran's right shoulder pain returned after his injury in is post service work at the postal service, where he would have to lift heavy bags of mail.  The examiner further opined that osteoarthritis is a condition associated with aging rather than a strain injury that healed without sequelae.  The Board finds this opinion adequate as it contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the nexus element is not satisfied, and as such, service connection for the Veteran's right shoulder condition cannot be established.  
 
In the alternative, the Board has considered whether the Veteran's right shoulder condition is presumptively service connected as a chronic disease in light of the osteoarthritis diagnosis.  38 C.F.R. § 3.309 (a).   However, the evidence of record does not support a finding that this condition was diagnosed either in service or within one year of the Veteran's separation from the military.  Nor is there evidence to establish continuity of symptomatology.  To the contrary, the Veteran reported that he was asymptomatic after his separation from service during his October 2016 VA examination.  This reporting is also consistent with his testimony during the hearing, where he stated that his pain got better after the military.  See June 2016 Hearing Transcript at 5.  Based on the Veteran's own statements, there is insufficient evidence of record to establish continuity of symptomatology. 

In summary, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for right shoulder condition either direct or presumptive bases.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Service connection for left shoulder condition is denied. 

Service connection for right shoulder condition is denied. 




REMAND

The Board regrets further delay, but additional development is necessary to decide the claim for service connection for hypertension.  

The Board previously remanded this claim in August 2016.  At that time, the Board found that the Veteran served in Vietnam, and as such, he is presumed to have been exposed to Agent Orange during service.  The Veteran underwent VA examination in October 2016, but the examiner did not address whether exposure to Agent Orange is related to the Veteran's hypertension. The Board acknowledges that while the directives of the remand did not specifically ask the examiner to address Agent Orange exposure, the body of the remand explained that the examiner needs to consider impact of Agent Orange exposure.  Notwithstanding, a medical opinion that fully considers exposure to Agent Orange is necessary to resolve the issue of entitlement for service connection for hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records dated since September 2016. 

 2. Thereafter, the claims file should be returned to the October 2016 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is the Veteran's hypertension related to Agent Orange exposure during his service in Vietnam?

Considering the response to the above question, is the Veteran's hypertension at least as likely as not (50 percent or greater probability) related to service?

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


